Per Curiam.
The additional general terms of this court are appointed to hear appeals from the district courts exclusively, and do not ordinarily entertain motions of this kind; but, inasmuch as both parties have consented, and are desirous that this general term should dispose of the motion, in order that it may appear upon the next calendar of the court of appeals, if it is granted, we have concluded to entertain it. We deem the question litigated in this action, and determined by the general term, to be of sufficient importance to entitle the same to be finally settled by the court of appeals, inasmuch as there has been no decision directly upon the question involved, provided that within five days from the entry of an order on this decision the appellant perfect his appeal to said court.